Citation Nr: 1738716	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  08-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a hernia disability.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for a dental disability for purposes of obtaining Department of Veterans Affairs outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from March 1963 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board has twice remanded the appellant's claim for the purpose of obtaining additional medical information and documents.  The claim has since been returned to the Board for review.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2010, the appellant testified at hearing before the Board.  A transcript of that hearing was prepared and has been included in the claims file for review.  

The issue of service connection for headaches must be remanded for additional development, and is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACTS

1.  The Veteran's service treatment records are negative for any treatment or complaints of a hernia.  

2.  Post-service medical records do not link any possible post-service hernia with the Veteran's military service.

3.  While the Veteran was in service, he was not wounded in combat nor did he suffer from a trauma to the mouth and he was not a prisoner-of-war.


CONCLUSIONS OF LAW

1.  Service connection for the residuals of a hernia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a dental disability for VA treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney/representative has raised any [other] issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A.  Service Connection Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hernia Analysis

The Veteran has claimed that while he was performing reserve duty, he was assigned to duties that caused him to lift heavy objects.  He stated that he performed the lifting duties for three days and then went on light duty because he was in "pain."  He also alleged that he was treated by a private doctor and had a hernia repair operation.  

A review of the appellant's service treatment records are negative for any findings that would suggest that the appellant was suffering from any symptoms or manifestations of a hernia.  

Although the Veteran has claimed that he served in the reserves, there is no evidence of record that would corroborate the Veteran's assertions.  More specifically, VA has attempted to confirm the Veteran's reserve service but the Department of Defense has responded negatively to VA's inquiries.  

Also, the Veteran has maintained that he underwent an operation to repair the hernia at a private hospital; however, when that private facility was contacted, VA was informed that if the records existed, they had long been destroyed.  It is further noted that the local VA health facilities were asked whether they had records concerning the Veteran and his hernia operation, and these inquiries also produced negative results.  

To support the claim, the only evidence of record are the statements, both written and testimony, of the Veteran.  Although VA has asked for confirmation of his reserve service along with medical records showing the purported treatment of his claimed hernia condition, these records have not been produced.  Moreover, the Veteran has not submitted any medical evidence that would suggest that he now suffers from the residuals of a hernia that is etiologically related to his military service.  

As noted, the appellant's service treatment records fail to reveal or suggest that the appellant began suffering from symptoms indicative of a hernia while he was on active duty.  It was not until many years later that he mentioned that he had a hernia that he believed was related to service. 

Thus, the Board finds that service connection for the residuals of a hernia is not warranted, because the weight of the most probative evidence of record is against such a finding.  See 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).??

Finally, the Board has considered the doctrine of reasonable doubt; however, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

C.  Dental Disorder

Under applicable criteria, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a). 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including the filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(c). 

The following, however, will not be considered service connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161. 

A veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service-connected dental condition.  38 U.S.C.A. § 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  In this case, the evidence does not show that he has an adjudicated service-connected compensable dental condition, nor does he alleged that his claimed dental condition would warrant a compensable rating under the rating schedule.  See e.g., 38 C.F.R. § 4.150 (2016). 

Class II eligibility extends to veterans having a noncompensable service-connected dental disorder, subject to various conditions.  Where a veteran has a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981, one-time correction of the noncompensable service-connected dental conditions may be authorized if application for such treatment was made within one year after such discharge or release.  In the case of the veteran, who was discharged in February 1965, clearly his recent application is untimely under the aforementioned eligibility category. 

In addition, veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2016). 

In essence, the significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2016). 

Another category of eligibility, Class II(b) or (c) eligibility, extends to veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  In this case, the veteran's DD Form 214 does not reflect that he was a prisoner of war, nor does the veteran advance such an argument.  Thus, he does not meet the criteria for eligibility for either Class II(b) or (c) VA outpatient dental treatment. 

Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include those veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, veterans whose service-connected disabilities are rated as totally disabling, and some veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i). 

The veteran, however, does not allege, nor does the evidence suggest, that he meets any of the other categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  For example, he has service-connected disabilities, nor is he a Chapter 31 vocational rehabilitation trainee. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in this case.  38 U.S.C. § 5107 (West 2014).


ORDER

Entitlement to service connection for the residuals of a hernia is denied.  

Entitlement to service connection for a dental disability for purposes of receiving dental treatment is denied.  


REMAND

The issue of service connection for a headache disability must once again be remanded to obtain a medical opinion concerning the etiology of the current disorder.  More specifically, the record reveals that the Veteran was "injured" when a portable stove or heater exploded in the proximity of the Veteran.  The Veteran was taken to a military clinic where he received treatment for his eyes.  The service medical treatment records further reveal that after the initial treatment, the Veteran began complaining about headaches that were precipitated when he was exposed to light.  Since that time, the Veteran has stated that he has continued to suffer from headaches that are only relieved when he removes himself to a dark room or space.  

A further review of the claims folder reveals that a medical examiner has not provided comments concerning the Veteran's statements that he now has a headache disorder that is a product of his military service.  Also, a medical provider has not indicated, after examining the Veteran and reviewing the claims file, whether the claimed headache disorder was caused by or related to his military service or any incident therein.  As such, the Board finds that the medical evidence contained in the file is inadequate for rating purposes and the issue must be remanded so that said evidence may be obtained.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is remanded to the AOJ for the following development: 

1.  The AOJ should arrange for a VA neurological examination to determine the etiology of any headache disorder.  The claims folder should be made available to the examiner for review.  The examiner must identify any current headache disability and whether it is at least as likely as not (50 percent or greater probability) that the headache disability is the result of or was caused by an in-service injury.  

The examiner must provide a complete rationale for any opinion expressed.  If he or she cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


